Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Matthews et al. (US 2009/0166091).
Matthews et al. discloses (Fig. 4A-B, 7A-B, para. 25, 40-52, 208-210) a method for designing a drill bit, comprising: receiving, at a processor (para. 25): data representing an unworn profile of a first cutting structure of a first physical drill bit; and data representing an initial distribution (Fig. 4A, element 402) of diamond material on the first cutting structure in accordance with an initial drill bit design; and generating a modified drill bit design including the modified distribution of diamond material for the second cutting structure that, when used to manufacture a second physical drill bit including the second cutting structure, causes the second physical drill bit to have a bit life greater than the determined usable life for the first physical drill bit.
The prior art of record fails to disclose, alone or in combination, the key features of “calculating a final predicted wear profile of the first cutting structure based on the unworn profile and the initial distribution of the diamond material, the final predicted wear profile indicating a portion of the first cutting structure in which the diamond material is fully worn down“ and “determining a usable life for the first physical drill bit based on the final predicted wear profile of the first cutting structure, the determined usable life representing a duration of use of the first physical drill bit or a meterage drilled with the first physical drill bit prior to the diamond material in the indicted portion of the first cutting structure becoming fully worn down” in combination with the other limitations currently presented in the combination of claim 21.
The prior art of record fails to disclose, alone or in combination, the key features of “calculate a final predicted wear profile of the first cutting structure based on the unworn profile and the initial distribution of the diamond material, the final predicted wear profile indicating a portion of the first cutting structure in which the diamond material is fully worn down” and “determine a usable life for the first physical drill bit based on the final predicted wear profile of the first cutting structure, the determined usable life representing a duration of use of the first physical drill bit or a meterage drilled with the first physical drill bit prior to the diamond material in the indicated portion of the first cutting structure becoming fully worn down” in combination with the other limitations currently presented in the combination of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676